United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1014
Issued: February 24, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 16, 2011 appellant filed a timely appeal from a December 2, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his traumatic
injury claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
right ankle injury in the performance of duty on September 22, 2009.
FACTUAL HISTORY
On October 19, 2010 appellant, then a 34-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that on September 22, 2009 he sustained a right ankle injury when

1

5 U.S.C. § 8101 et seq.

he was walking and delivering mail and noticed that his ankle was swollen. He did not stop
work and notified his supervisor about a year later, on October 19, 2010.
By letter dated October 28, 2010, OWCP informed appellant that no evidence had been
received in support of his claim. It requested additional factual and medical evidence and asked
that he respond to the provided questions within 30 days.
By decision dated December 2, 2010, OWCP denied appellant’s claim finding that the
evidence did not establish that the incident occurred as alleged. It specifically noted that he did
not submit any evidence in support of his claim.2
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was filed within the applicable time
limitation period of FECA4 and that an injury was sustained in the performance of duty.5 These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.6
When an employee claims that he or she sustained an injury in the performance of duty
there must be sufficient evidence to establish that the employee experienced a specific event,
incident or exposure occurring at the time, place and in the manner alleged. He or she must also
establish that such event, incident or exposure caused an injury.7 Once an employee establishes
an injury in the performance of duty, the employee has the burden of proof to establish that any
subsequent medical condition or claim of disability is causally related to the accepted injury.8

2

The Board notes that appellant submitted additional evidence after OWCP rendered its December 2, 2010
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision. Therefore, this additional evidence cannot be considered by the Board. 20 C.F.R. § 510.2(c)(1); Dennis E.
Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952). Appellant may submit this evidence
to OWCP, together with a formal request for reconsideration, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§ 10.606(b)(2).
3

5 U.S.C. §§ 8101-8193.

4

Joe D. Cameron, 41 ECAB 153 (1989).

5

James E. Chadden, Sr., 40 ECAB 312 (1988).

6

Delores C. Ellyet, 41 ECAB 992 (1990).

7

See generally John J. Carlone, 41 ECAB 354 (1989); see also 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R.
§ 10.5(q) and (ee) (1999) (occupational disease or illness and traumatic injury defined). See Victor J. Woodhams, 41
ECAB 345 (1989) regarding a claimant’s burden of proof in an occupational disease claim.
8

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

2

ANALYSIS
The Board finds that appellant failed to establish that he sustained an injury in the
performance of duty on September 22, 2009.
Appellant must establish all of the elements of his claim for his injury to be compensable.
He must prove his employment, the time, place and manner of injury, a resulting personal injury
and that his injury arose in the performance of duty. The evidence received prior to the
December 2, 2010 decision does not provide any details regarding appellant’s injury. Appellant
submitted a claim form which briefly recounted that his right ankle was swollen when he was
delivering mail on his route. By letter dated October 28, 2010, OWCP informed him of the
detailed medical and factual evidence needed to support his claim. It listed a series of questions
for appellant’s response; but the record before the Board contains no additional evidence.
Appellant has not provided any detail to establish that the incident occurred in the manner
alleged. He failed to adequately describe the circumstances of his injury and failed to present
evidence regarding the specific mechanism of injury, as required in a claim for traumatic injury.9
No statements were submitted and appellant did not provide OWCP with additional factual
evidence, as requested. He did not submit any medical evidence in support of his claim prior to
the December 2, 2010 decision. Further, appellant’s decision to delay filing his claim for over a
year after his traumatic incident significantly hampers the ability of OWCP to investigate the
factual, and especially the medical circumstances of his claim. As he failed to provide evidence
to establish that the incident occurred at the time, place and in the manner alleged, his claim was
properly denied.
Evidence submitted by appellant after the final decision cannot be considered by the
Board. As previously noted, the Board’s jurisdiction is limited to reviewing the evidence that
was before OWCP at the time of its decision.10 Appellant may submit additional evidence,
together with a written request for reconsideration, to OWCP within one year of the Board’s
merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained a right ankle injury in the performance of duty on September 22, 2009.

9

Paul Foster, 56 ECAB 1943 (2004).

10

20 C.F.R. § 501.2(c)(1).

3

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated December 2, 2010 is affirmed.
Issued: February 24, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

